United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1578
                         ___________________________

                                  Jong Xiang Chen

                              lllllllllllllllllllllPetitioner

                                            v.

                            Eric H. Holder, Jr., Attorney
                            General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: December 18, 2012
                              Filed: January 11, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Jong Xiang Chen, a native and citizen of China, petitions for review of an order
of the Board of Immigration Appeals which upheld an immigration judge’s denial of
asylum and withholding of removal. After careful review, we find no basis for
reversal, as the denials of relief were supported by substantial evidence on the
administrative record as a whole. See Khrystotodorov v. Mukasey, 551 F.3d 775,
781, 784 (8th Cir. 2008) (substantial-evidence standard for asylum claim; denial of
asylum dictates same outcome on withholding-of-removal claim based on same
underlying factual allegations); Pavlovich v. Gonzales, 476 F.3d 613, 618 (8th Cir.
2007) (immigration judge may reasonably rely on state department reports in
assessing likelihood of future persecution); cf. Celaj v. Gonzales, 468 F.3d 1094,
1097-98 (8th Cir. 2006) (immigration judge’s failure to consider statements in “other”
state department reports was not error when statements in other reports did not
“materially detract” from conclusions in state department report relied upon by
immigration judge). Accordingly, we deny the petition for review. See 8th Cir. R.
47B.
                       ______________________________




                                         -2-